Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed
as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it
MUST be submitted no later than the payment of the issue fee. Authorization for
this examiner’s amendment was given in an interview with Helen Mao 61,355 on 5/25/22.


(previously presented) The method of claim 10, wherein a single common measurement duration and a single common measurement timing offset are configured for different CSI-RS resources.

(original) The method of claim 4, wherein each CSI-RS is configured with one or more parameters comprising: a cell identification (ID), a scrambling ID, a periodicity and timing offset of the CSI-RS, a measurement bandwidth of the CSI-RS, a frequency location, a numerology of the CSI-RS, and a quasi-co-location (QCL) of the CSI-RS.

(previously presented) The method of claim 10, wherein each CSI-RS configuration reuses a beam management configuration of each corresponding CSI-RS if its corresponding cell ID indicates a serving cell. 

(cancelled). 

(cancelled). 

(previously presented) The method of claim 10, wherein the RRM configuration and the measurement gap configuration are configured by dedicated signaling.

(currently amended) A method comprising:
obtaining a radio resource management (RRM) measurement configuration by a user equipment (UE) in a wireless network, wherein the RRM measurement configuration indicates includes both a synchronization signal (SS) block and a channel state information reference signal (CSI-RS) are to be measured for an RRM measurement ;
obtaining an RRM a measurement gap configuration configured in the RRM measurement configuration, wherein a measurement gap for the RRM measurement is configured by the RRM measurement configuration with a measurement gap length (MGL), and wherein within which the SS block and the CSI-RS are configured by the network to be adjacent to each other without overlapping in the time domain for the RRM measurement within the measurement gap;
performing the RRM measurement by measuring both the SS block and the CSI-RS based on indicated by the RRM measurement configuration and the RRM measurement gap configuration.

(cancelled) 

(original) The method of claim 10, wherein the CSI-RS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block.

(original) The method of claim 10, wherein the SS block is an SS burst block across multiple analog beams, and wherein CSI-RS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block.

(original) The method of claim 13, wherein the same analog beamforming applies to both the SS burst block and the CSI-RS burst block.

(cancelled).

(currently amended) A user equipment (UE), comprising:
a transceiver that transmits and receives radio frequency (RF) signals from one or more base stations (BS) in a wireless network; 
a radio resource management (RRM) measurement configuration circuit that obtains an RRM measurement configuration, wherein the RRM measurement configuration indicates includes both a synchronization signal (SS) block and a channel state information reference signal (CSI-RS) are to be measured for an RRM measurement;
an RRM measurement gap circuit that obtains an RRM a measurement gap configuration configured in the RRM measurement configuration, wherein a measurement gap for the RRM measurement is configured by the RRM measurement configuration with a measurement gap length (MGL), and wherein within which the SS block and the CSI-RS are configured by the network to be adjacent to each other without overlapping in the time domain for the RRM measurement within the measurement gap;
an RRM measurement circuits that performs the RRM measurement by measuring both the SS block and the CSI-RS based on indicated by the RRM measurement configuration and the RRM measurement gap configuration. 

 (cancelled) 

(previously presented)  The UE of claim 16, wherein a single common measurement duration and a single common measurement timing offset are configured for different CSI-RS resources.

(previously presented) The UE of claim 21, wherein each CSI-RS is configured with one or more parameters comprising: a cell identification (ID), a scrambling ID, a periodicity and timing offset of the CSI-RS, a measurement bandwidth of the CSI-RS, a frequency location, a numerology of the CSI-RS, and a quasi-co-location (QCL) of the CSI-RS.

(previously presented) The UE of claim 16, wherein each CSI-RS configuration reuses a beam management configuration of each corresponding CSI-RS if its corresponding cell ID indicates a serving cell. 

(cancelled). 

(cancelled). 

(previously presented) The UE of claim 16, wherein the RRM configuration and the measurement gap configuration are configured by dedicated signaling.

(previously presented) The UE of claim 16, wherein the CSI-RS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block.

(previously presented) The UE of claim 16, wherein the SS block is an SS burst block across multiple analog beams, and wherein CSI-RS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block.

(previously presented) The UE of claim 28, wherein the same analog beamforming applies to both the SS burst block and the CSI-RS burst block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468     


/KHALED M KASSIM/Primary Examiner, Art Unit 2468